Investment objective The Fund's investment objective is to seek long-term capital appreciation primarily through investments in equity securities listed in Taiwan. Fund facts (as at 01/31/15) Net asset value per share Market price Premium/discount -10.70% Total net assets $ 148.35 m Market cap $ 132.49 m Fund statistics Investment adviser (date of JF International appointment) Management, Inc. (07/22/14) Fund manager Shumin Huang Listed NYSE Launch date 12/23/86 Shares outstanding Last dividend (Ex-dividend date) $2.6332 (December 16, 2014) Benchmark TAIEX Total Return Index Fund codes Bloomberg TWN Sedol CUSIP ISIN US8740361063 10 year performance data (as at 01/31/15) ( In US dollars ) Cumulative performance (as at 01/31/15) % 1m 3m YTD 1Y 3Y 5Y 10Y The Taiwan Fund, Inc. Market Price -1.5 -1.5 TSE Index TAIEX Total Return IndexA MSCI Taiwan Index ( In US dollars ) Rolling 12 month performance (as at 01/31/15) % 2015/2014 2014/2013 2013/2012 2012/2011 2011/2010 The Taiwan Fund, Inc. -15.6 Market Price -18.4 TSE Index -19.3 TAIEX Total Return IndexA -16.1 MSCI Taiwan Index -16.5 Top 10 holdings (as at 01/31/15) Holding Fund % Taiwan Semiconductor Manufacturing Co., Ltd. MediaTek, Inc. Hon Hai Precision Industry Co., Ltd. Fubon Financial Holding Co., Ltd. Delta Electronics, Inc. Largan Precision Co., Ltd. Advantech Co., Ltd. Advanced Semiconductor Engineering, Inc. United Microelectronics Corp. President Chain Store Corp. A TAIEX Total Return Index (prior to January 1, 2003, TAIEX Index) Sector breakdown (as at 01/31/15) Sector Fund % Benchmark* Deviation Automobile 0.0% 1.8% -1.8% Biotechnology & Medical Care 1.1% 0.8% 0.3% Building Material & Construction 0.0% 1.8% -1.8% Cement 0.0% 1.2% -1.2% Chemical 0.8% 1.0% -0.2% Communications & Internet 2.7% 6.4% -3.7% Computer & Peripheral Equipment 9.4% 6.8% 2.6% Electric & Machinery 9.5% 1.8% 7.7% Electrical & Cable 0.0% 0.3% -0.3% Electronic Parts & Components 6.6% 4.5% 2.1% Electronic Products Distribution 0.0% 0.9% -0.9% Financial & Insurance 9.4% 13.3% -3.9% Foods 0.5% 1.7% -1.2% Glass & Ceramic 0.0% 0.2% -0.2% Information Service 0.6% 0.2% 0.4% Iron & Steel 0.0% 2.3% -2.3% Oil, Gas & Electricity 0.0% 2.6% -2.6% Optoelectronic 7.3% 4.7% 2.6% Other 6.5% 3.3% 3.2% Other Electronic 7.0% 6.8% 0.2% Paper & Pulp 0.0% 0.3% -0.3% Plastics 2.3% 5.9% -3.6% Rubber 0.0% 1.6% -1.6% Semiconductor 24.3% 23.6% 0.7% Shipping & Transportation 3.5% 2.1% 1.4% Textiles 2.8% 1.9% 0.9% Tourism 0.6% 0.5% 0.1% Trading & Consumers' Goods 4.0% 1.7% 2.3% Cash 1.1% 0.0% 1.1% Overall Total 100.0% 100.0% 0.0% Review The Taiex edged up 0.9% month on month (MoM) in US dollar terms despite a weak and volatile start to the year. F o reign investors were good size net buyers in the last two weeks of January, though local investors turned ca utious when the index closed in on 9,500, especially ahead of the long Chinese New Year break. Shipping and transportation stocks were the best performers, up 4.9% MoM on plunging fuel costs. The technology sector also outperformed +1.3% MoM, led by panels and hardware though semis lagged being +.5% MoM. Financials were down 1.05% MoM as investors switched out of the sector. Outlook The Taiwan market is likely to remain cautious ahead of the long Chinese New Year break. However, with easing monetary conditions globally, ample liquidity should provide good support for the market. Near term, the market could be swayed by 4Q14 results and 1Q15 guidance provided by companies in February and March. Longer term, the optimistic outlook for Taiwan companies remains generally intact, which should bode well for the overall market. We have cut our weighting in financials and reduced our underweight in the petrochemical sector. The fund remains overweight in the technology, industrial and consumption sectors. Full portfolio holdings (as at 01/31/15) Holding Market Value USD Fund % Semiconductor 24.3% Taiwan Semiconductor Manufacturing Co., Ltd. 9.3% MediaTek, Inc. 3.8% Advanced Semiconductor Engineering, Inc. 2.3% United Microelectronics Corp. 2.1% Novatek Microelectronics Corp. Ltd. 1.3% ILI Technology Corp. 1.3% ASPEED Technology, Inc. 0.9% Parade Technologies Ltd. 0.8% CHIPBOND Technology Corp. 0.8% Powertech Technology, Inc. 0.7% Siliconware Precision Industries Co. 0.5% Sino-American Silicon Products, Inc. 0.5% Electric & Machinery 9.5% Yeong Guan Energy Technology Group Co., Ltd. 1.5% Airtac International Group 1.2% Teco Electric and Machinery Co., Ltd. 1.0% Hota Industrial Manufacturing Co., Ltd. 1.0% Yungtay Engineering Co., Ltd. 1.0% Hiwin Technologies Corp. 1.0% Iron Force Industrial Co., Ltd. 0.9% Cub Elecparts, Inc. 0.8% Sumeeko Industries Co., Ltd. 0.7% Macauto Industrial Co., Ltd. 0.4% Financial & Insurance 9.4% Fubon Financial Holding Co., Ltd. 3.1% Cathay Financial Holding Co., Ltd. 1.9% China Development Financial Holding Corp. 1.5% E. Sun Financial Holding Co., Ltd. 1.3% China Life Insurance Co., Ltd. 0.9% CTBC Financial Holding Co., Ltd. 0.7% Computer & Peripheral Equipment 9.4% Advantech Co., Ltd. 2.4% Pegatron Corp. 1.8% Ennoconn Corp. 1.6% Posiflex Technology, Inc. 1.1% Axiomtek Co., Ltd. 0.9% ARBOR Technology Corp. 0.6% TSC Auto ID Technology Co., Ltd. 0.5% Asustek Computer, Inc. 0.5% Optoelectronic 7.3% Largan Precision Co., Ltd. 2.4% Au Optronics Corp. 2.0% Innolux Corp. 1.2% Epistar Corp. 0.9% TPK Holding Co., Ltd. 0.8% Other Electronic 7.0% Hon Hai Precision Industry Co., Ltd. 3.4% Catcher Technology Co., Ltd. 2.0% Chroma ATE, Inc. 1.1% DYNACOLOR, Inc. 0.5% Electronic Parts & Components 6.6% Delta Electronics, Inc. 2.6% King Slide Works Co., Ltd. 1.7% Compeq Manufacturing Co., Ltd. 1.2% FLEXium Interconnect, Inc. 1.1% Full portfolio holdings (cont'd) Holding Market Value USD Fund % Other 6.5% Chailease Holding Co., Ltd. 1.7% Merida Industry Co., Ltd. 1.1% Pou Chen Corp. 1.0% Green Seal Holding Ltd. 0.9% Ruentex Development Co., Ltd. 0.7% Nak Sealing Technologies Corp. 0.4% KMC Kuei Meng International, Inc. 0.4% Topkey Corp. 0.3% Trading & Consumers' Goods 4.0% President Chain Store Corp. 2.0% Poya Co., Ltd. 1.6% Taiwan FamilyMart Co., Ltd. 0.4% Shipping & Transportation 3.5% Eva Airways Corp. 1.2% China Airlines Ltd. 1.2% Evergreen Marine Corp Taiwan Ltd. 1.1% Textiles 2.8% Eclat Textile Co., Ltd. 1.6% Makalot Industrial Co., Ltd. 1.2% Communications & Internet 2.7% Wistron NeWeb Corp. 1.3% Sercomm Corp. 0.9% HTC Corp. 0.5% Plastics 2.3% Nan Ya Plastics Corp. 1.2% Formosa Plastics Corp. 1.1% Biotechnology & Medical Care 1.1% Grape King Bio Ltd. 0.7% Intai Technology Corp. 0.4% Chemical 0.8% China Steel Chemical Corp. 0.8% Tourism 0.6% TTFB Co., Ltd. 0.6% Information Service 0.6% Addcn Technology Co., Ltd. 0.6% Foods 0.5% Uni-President Enterprises Corp. 0.5% Cash 1.1% Grand Total 100.0% Important Information This document is issued and approved by JF International Management, Inc. ("JFIMI"), as investment advisor of The Taiwan Fund, Inc. (the 'Fund'). JFIMI is an investment advisor registered with the U.S. Securities and Exchange Commission. Certain information herein is believed to be reliable but has not been verified by JFIMI. JFIMI makes no representation or warranty and does not accept any responsibility in relation to such information or for opinion or conclusion which the reader may draw from this newsletter. The Fund is classified as a diversified investment company under the US Investment Company Act of 1940 as amended. It meets the criteria of a closed end US fund and its shares are listed on the New York Stock Exchange. JFIMI has been appointed investment advisor to the Fund. This newsletter does not constitute an offer of shares. Closed-end funds, unlike open-end funds, are not continuously offered. After the initial public offering, shares are bought and sold on the open market through a stock exchange. JFIMI, its ultimate and intermediate holding companies, subsidiaries, affiliates, clients, directors or staff may, at any time, have a position in the market referred to herein, and may buy or sell securities, currencies, or any other financial instruments in such markets. The information or opinion expressed in this newsletter should not be construed to be a recommendation to buy or sell any security, including the securities, commodities, currencies or financial instruments referred to herein. Portfolio holdings are subject to change daily. It should not be assumed that any of the securities transactions or holdings discussed here were or will prove to be profitable, or that the investment recommendations or decisions we make in the future will be profitable or will equal the investment performance of the securities discussed herein. Investing in the Fund involves certain considerations in addition to the risks normally associated with making investments in securities. The value of the shares issued by the Fund, and the income from them, may go down as well as up and there can be no assurance that upon sale, or otherwise, investors will receive back the amount originally invested. There can be no assurance that you will receive comparable performance returns. Movements in foreign exchange rates may have a separate effect, unfavorable as well as favorable, on the gain or loss otherwise experienced on an investment. Past performance is not a guide to future returns. Accordingly, the Fund is only suitable for investment by investors who are able and willing to withstand the total loss of their investment. In particular, prospective investors should consider the following risks: Discretionary investment is not risk-free. The past operating performance does not guarantee a minimum return for the discretionary investment fund. Apart from exercising the duty of care of a prudent adviser, JFIMI will not be responsible for the profit or loss of the discretionary investment fund, nor guarantee a minimum return. •
